Citation Nr: 1506110	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for gout, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is currently diagnosed with gout which is related to his active duty service.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for gout.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the most recent VA treatment records in the record, from May 2012, demonstrate that the Veteran was receiving treatment for gout during the pendency of the appeal.  Additionally, while the service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of gout, the Veteran served in the Republic of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides during active duty.  As such, the Board finds remand is warranted for a VA examination.  McLendon, 20 Vet. App. 79.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any gout, to include as due to herbicide exposure.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current gout began in service, was caused by service, or is otherwise related to service, to include due to herbicide exposure.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should note that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for gout, to include as due to herbicide exposure.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




